Case 1:19-cv-02695-AT Document1 Filed 03/26/19 Page 1 of 8

 

 

WY 601 “610Z/TT/1 PST JO LS

 

we-OS

Ayreg puooag om

qo dure og ut SySny prumsy) og zo BonENSHToL amp JO sep 9B MO Foner terNL) sit} 30 Sues (5) ong 19g aI Sump jueYy wNgNSE PEnuIry om fo uoaiAed mo padumxeeq yeys Aueg puaoeg SET “pb
spewsaSy oudopaag ay Ur io yes se sucneInGs1 yasubied tylm sdoEpisele dT SuOisteoueS pur SeAqUeCM! DUE Saye! Nosy) 30 weuLied mog uondwexs payrad oq preys Arey pHs SLC

“Kuteg prtoseg sti Jo ssuodxe org yw aq pegs sey

Lonersifet oy], quauasaty weudopaad oy 76 bones gna eye Apppsluudl Jo NO MENG Jo seaEyNS Tushoyy po Aysyoryy oy ze Ageia auisg [ey ot Ys Joe sng teisBey peys Areg ISILy aE Z
Justisaity woundopsAsc oof m1 ino ws st saBeurep yo josmAed poemep oyu sry 0 soIpnlesd moqus jentO’ sity TEMES oF WTI OF} SAR TRYS MUR pideag arp *gotyen Burpy tomgnsy)

jo uber om Sopp Aseg puoseg op TSqO [A Ares pred 20 Apog jUNIIDANS on JeYE HUELEA, poe MMsL) oI AONIOM] SPSL Jo ssouRIquitigue Aue Jo cog PoPT Mp saanep yeyS Gey isn SL “T

ALaVd ISALd SAL IO SNOLIVOLIRO *f TIOELYVY

WeNUG} SU Jo LopensiHa1 Jo Yep sp MAY socounues jfeys muy NyNSy] ORL ~T
Sense 9Uy U9G9q
quatnsas nopom e op joolgns a[queaner “{uay NyNsyL, 9H} smd AY Jo poured ¥ 197 pUeT op JoAD |QEL Ugnsy sy “Greg pooosg oop unT SoenuoD sip of gmnend Tens Aueg wus OYE “T

EOMLANSA 40 WAAL “2 POLY

“sexoydticn tasuMiot payeaMay Ul aqeyss yea jo dryseuao wo suogemBey sagnosxg su Plz OCOZ/ZL F198]

TeAoy Aq pared pmmand ney om} op Tense sopted pay oy saponozey sufi sy Jo youd 30 [ye Uiisse a pur syed so spon “mpolg “sscred syemedos CHT PUR] Sef OpLAIS ot payline o¢ [ps eg puooag ayy, "E
‘Weusesty moudopatg 37 Uy JOT poplvoad asouy wemp Loqhe spysts Of joodsaz gave

dApreg yarg ox WO semenas Jo UpSE Aue nompEA JouyNS] Or H ploy of seazde pur “Souerouds sepnjoxe yey JonMET e Ty ANSE] MT PHY purr] om pejsedsur Appar] wary oO} SoHps|moume Arey puossg sy 7
“Weawd preys wantessiy yusmdoppaacy on} Jo suornord sy Quast y mamdopneq ay

pur TeRno; pagnsy sep ueeNgeg TrICS foe jo ase T] “MARIA SopNIpsts =p Mie aye “sone ay GeemTed COU! potoRus Tot y amdoronac] ony Jo pred pesBayer ue aq ose TERS wEHVOD SHYT, “UR
IM payadionn pire peas Apuaaumouos og Tpeys pur TemmEoT smyi Jo joomd poe ped 9g [yeRs URNIG Jo srECtANE stp UI ISMNSY) UI PIE| sve] Tupuancd suowemBay pus suey op Opqurvary IojoRaroy oy *T

Ta DiLay

Es,
v "

“OFIZOLELOLON0/009078/F7EP/Tespa/sea Tory /A0S oes mms //:SoHy - oy epxe
Case 1:19-cv-02695-AT Document1 Filed 03/26/19 Page 2 of 8

 

JFHUIET JOF Jesunop

(a]TUISOeF) OFZO-S6E(FI6)
(auoyd) ¢oo0-S6E(r16)

LOLOL AN ‘ooqeyony,

yoans WRIA] 89

OTT ‘HOMALSON “V ATMA

IOVALNOS AO HOVAdE WOdst ONISTAV WIV

 

‘yuepuajac]

daIvs Nid SOOdVO NVLITAS
‘SUIVAIV LUNOD TVAOY

Boureld

“ONI “ANIDVAO

 

AYOA MAN JO LOMLLSIC NYFHLAOS
Danood LOTYLSId SALVLS CaLINN:
Case 1:19-cv-02695-AT Document1 Filed 03/26/19 Page 3 of 8

 

oy iojeu orenbs wor suo e psuMmo ATTeUossod preg ulq sooqed uENS Ajsoley sy SD

‘oyqeded pue onp AjoyeIpouIUIT aUIODEq PjNOM VoTESI[gGo JusWsoAM GS: UOT
OTF S. VOU (I) pue “opjoysareys UeUIQ-suIseWIQ Ue SB PaAotel 9q P[Nod DOD (1) :An900
OQ] 318M JOSA9 Ue ons JI yey] peptaocid Yom jUsUIsIsY Joploysseyg olf] Ul Wsesol0y sem
Ayyiqissod sryy ‘Ajayeunqioy “joeyUoI UOTONSUOD poye[JUl Ue YoNs USIS O} URUIC-sUIseUICQ
aZLIOINE 0} pesnjar VOY pue ‘oul ‘euseuUlg "oforg surseUIQ sy) JO sjsoo uOTIONAsUOS
ay] Joy syeumnse sit Suljqnop add Wi Bunjnser ATjeuy pue ported coum yous Ssuump
JOVIMO7) DOD 3) 0} syUoWIacISe [eqIsa pue JO SUOTRIOZIUSI sAY IseaT Je Fuyeysayoo0
&q aouepioae juoredsuen styy poysiduiosse JOD ‘juoutsasy Ispjoyameys oy} UI Joy
poles pouiad ouy oy} UNIM BIUOD QOD sy] ayNdexs JOU O] URIQ-JOD Suisnes Jo Aojd
OU} BIA UOTRSI]qO IWouNseaM (,CSM,) FOC soeig peiuy worpMA OSs sw peplosk® NOD “4

‘suONeSI[GO Joyo pUe JOUSSAUT Sl [[e@ pay[yINF Gpnureyg) ou] surseug we
USUIBCIS Y Ispjoyoreyg sty Japun

“oJa1NY payoeye > IGMX_ ses asealg “VOY pue YSf-sulseuwig sie Joalsy s1ep
oY} JO se URUIC)-dUIseWICQ JO SIopfoysieYysS Wy], UWeUIQ-sUISeWICQ JO Joployareys & se poaoutar
Ajyuonbasqns sem JOO ‘JUoUlaeIsy Jappoyareys sy} IopuN suOTeST[GO JUSTIJSOAUI S]I ploAe
Aqoiay) pue (,J98UOD QOOD,, 2}) oofolg suIseUIQ sy) oJ JOeNUOD UOTJONIIsUOS ay] SuTUdis
PIOAB 6} SUOTIOB JO solias pNAWIooep & Burjensoyoio Aq YWeT peq Ul pele 9ON0 Jem) uomndo
S$ WOY pue s JJWUIeLg sty] uowseis y Jeploysreys ol} Jepuin UoTesI[qQo JUSUNSaAUI SU peploae
BUILURY-JDD PU UBUIQ-DODD Jo yous asneoeq poxelap AT[eNTUT sem yooforg sUIseWIO STL

" UIQIXA SB OJOIBY payoene JWOUIsaIs y Jopjoyoreys 94} 99s ases[g

DOD, SB Ulsrsy ATSATIOST[OD 0] PaUofel SOWITSUOS ore BUTEUEY-JDD puB ULUIO
-JOD ‘Woyviodios jeuoneunmu ssoueqayT ve “Ty's ‘Auedwiog [euoneUIayU] siojsenUCD
pelepyosuog jo Azerpisqns e st YOrYM Jo Yoes “(eueuRg-999,) “Ws “AuedutoD
Suyoenuo. poyeprjosuos pue (,UeWO-999,,) “OTT WeUO “oD siojoRNUOCD psyeprljosuog °9

pue “(, vSA-omseuig,, ‘AJaanoey[O9) “our Iysv] Jo Aowmor Arerpisqns sit pue ‘oul ‘ouIseMQ “q

‘GV Oeu) WeWO Jo Jepns op “pres
uIq sooge?) ueyNg Ajsafepy SIF Jo sysosoyur Teuosied oy) Sutjuosoidal ‘sneypy uno0g [eAoy “B

‘ore SIaplOysIeys osoy] “peusis osye sem (,JUSMISAIS YW Joploysleys,, 3U}) “UewWIC-suTseUIQ
jo siapjoyoreys Ua] 34) Suoure yUouIesIse ue ‘WotlesISy jauidofsAad oy} 01 UOTNppe uy

“YW 1QIUXY se OJaJOY poyoeye jUaWsaIsy jUoUIdOTSAsq SY} 99s asea[g “SIOZ YoIe|y WI soueuly
jo AST, SJUSUTMIDAOH UeUIQ ey] Aq polyyer pue p[OZ Joqo}OO UI UeUIC-sUIseUIQ pue
LOW ou3 Aq poudts Ayeuy sem qoforg sursewig yi Joy JusuIeaISy Juotadoyasaq ay} “LOW
OY] UNIIM s[eOYyo JUoLayjIp [eIoaos YIM suoTENOSeu Jo ses suTU jsoumje sayy *(,Joolo1g
SUISRUIQ, 94)) UEC Ul yalord oyeIso TeoI [eHUSPIseI pue WISLMO) 9sn-pextw ve dojsasp o}
(LOW, wsunoy Jo Ansty sit Aq psqueseidal (,JuouMUISAOD urWG,, 24}) BRIG Jo syeuLINg
3) JO JUSWIMIOACS oN) YIM (,jJUustSAIsSy JUoUIdoTSAOC,, 9U}) ORUOS eB sey URUIC-sUISeUIO

‘(UeMIQ-ourseuIQ,,) Auedwoo AITIqel] poy] WeWC ue “TT sulseug jo
Jopjoyareys Ayofeur oy) pue uoryerodi0s “y's'p ‘elemeloq pepen Ajorqnd ze st -ouy ‘oursewig

WIVTO
Case 1:19-cv-02695-AT Document1 Filed 03/26/19 Page 4 of 8

‘ojoroy poyorye f pue | “H “D “A “A “a SUQIyXg 09s eseetd (000°000'PZ6$) GSN
UO[IU IMoj-AyWsass porpuny suru Ajayeurrxoidde 3q 0} poyeurjsa sl sBeurep yor Juueg
0] aseluep snOpusuieN (esnes T]IM pue) pasnes sey Woy Aq sInpey si], ‘yoreiq [enjoenuOS
S}I amd 0} sdajys Aue sxe} 0} pasnyjor pue palrey ATfeouodeyeo sey Way ‘Uoneoynsnf [esa] mou
‘pue Voy Aq peyueis JOj Usye] pue pe[MdIpU used sART Ye] poos pue AsopmMood s,ouy ‘surseUICQ

“URUI(C)-SUIBRWQ) OUI JeYded areYs S31 |SSAUT 0} UOTIWSITQO poyels SH SB [JOM Se SUITeOp Ilex pue
YUey poos Jo suonesijqo parjdunt sir 0} poyuny jou Inq SuIpnlour ‘MowesIsy Ieployareys ou}
JOPUN SUOTILSITGO Sj JO I[NeJep UI SUTEUeI YOY pue sosnoxe apeur pue peAejsp A[poyeodal sey
WOY ‘sIopolig Jo preog sii pue Hureyg Aq yoy ind spoya yey poos oy} sytdsaqy ‘uoyesT{Go
JUSUSSAUI S}T ATSTIVS 0} OME] &,Y Oy SUIPUeIsyIMjOU JUSMIDSISYy JUoMUdOTEASq 9Y} Jo Furusis
#10Z JaqolO sy} Jaye palolg sUIseWIQ 34) pue UeIQ-sUIseUIQ Jo sasuedxa Bulosuo sy
[[e soueuy 01 SuMUTWOS Aq sUCTeRT[GO TenjoeUOS si puoAaq [JOM aU0s sey JHUrelg “Voy Aq
PoseMOUS SE YOR] Ul “JUoMIseIsS y Joploysreys sy} Japun suoNeSITQO sit [Te paypyNy. sey Jyuurelg

“LLOZ? 07 [dy mnoge Jo uo yynureyg ayy pue WOU
Aq pousis JUsWesIsY Jepfoyareyg au} Aq poimbel se weulg-surseulg om (GSN SZ1°S96‘6I$

OT) SRY WRUIQ CET'BLO°L ISAT 0] UONBSTGO Ss} JoUOY 0} pesnjel pue pepley ApoyeuNyN
pue podejap Apoyeodai sey Woy asneseq podejep ATSATSUDIXO PUR PoTULA]s JOyPINT useq sey
yooslolg SUISEUIQ 24} Jo yoUIdOPSAop oY} ORNWOD-DOD 9Y} UBIs 0) oMpIET 9107 ATE ey} souTS

"UsUISeIS YY JUSWIdOaA9q] 94) 01 JUensmd yoolorg
SULSEWIQ SY] JO JUSTUdO[SASpP PUL USIsAp st} Jo UONONsQO Joy] a] posnes Woy Jepusjeq
Aq voronysgo siqy ‘aforg suIseWMgQ s) Suidojsaap Auedw0d ay} Jo Jappoysareys & se syor sit
wo jyyurey{ SUIACUIAI Jo sAn09[Q0 3Y} YIM sored ply] Jeyjo [e1saas WIM BUeOSU AT}a190s
AJSHOSURI]NUNIS STM URWIQ-sUIseUIQ Oo} UOTesTTgo jeyides areys sl Avd 0} yesnyjor pue sAvjop
[njesodind sji Jo sugaut Aq WoNoMYsqo sTy) NO pols Woy juepuayaq: Aq pousis yuouAIsy
Jappoyareys oy} Japan suoryesr[go si [GME 01 Tesngor pue ammyley s jUepusayeq] Aq pojyonysqo useq
MOU sey juswAed yorym (,094 ssadons,, 241) 997 (QOO0OON OTS) GSN Vor us} ev Jo yuouAed
O} pape sl Jjuure[g Juewoeersy sIoaproyoieys sy} Jo suis, ou o3 yuensmd ‘orouLsyMA

‘TUSWIDIISY IopfoysmeysS oY} JO SULIO) oY} 0} FUeNsIMd JUTE, 01 s]qesINquisl

are uurTeyg Aq pred sasuadxy qourdojaasq-alg Jo CS worm ¢¢g Ajoyewrxoidde yons [Ty
“URUI()-SUTS ENG 01 UoTEsI[GO [elideo oreys CISA Vor[rU OZF sit Jo yuoursed

OY} UL yMejap si WLM poulquios shejap pourejdxoun pue saisusixe Ajqeoldxeul s yoy °9
pue ‘WeWIC-auIseUIC 0} UoTyesi{go yuatAed feyideo

AEYS Sl] UOT] OCs Sit JO soURPIOAR aJLUNT][N Ss} pue sonoe} DOLENOSeu pepuayxs sADO -q

SLOW 2) gua suonerodou jusuiseis yy yuowdosasq AysUa] pue yNoyyIp A10A OU, 'B

:JO S9e] OU} Ul aTqeIA pue

JUBIQIA pourewmial yoloig oUIseWQ SU} ey) sINsus oO} (f IGQMXA 309) ,sasuadxq yuawdoyeaacy

-21g, JO GSM wor ¢ceg Apoyewrxoidde pred Apvolye sey ‘oul SUIseWIQ “BoNTppe uy

“‘porinba se (IS) UOrTMH OZ$ SH ISSATT 0} UONRSTQO sit [YN O} popey VOU P

“Gstyshy yongns)),,
sy}) puey polorg sy} 0} s}ySIE ofes pue jUsUIdoO[eAsp SAISNIOXA oY} UPUICQ-sUIseEUIO
OJUY JSAAUI O] WUONRSTQO sVOY PeTY[NE soogedy ueyng Aysalepy] stp ‘ae1oaq jeAoyy
BBA “(,puey pslolg,, sy}) UeUIO ‘yessNyY Ul pu] JUOTYSVAQ Jo (solse pz Ajoyeurxoidde)

‘Ol
Case 1:19-cv-02695-AT Document1 Filed 03/26/19 Page 5 of 8

 

OLOT SUNG SOUIs Je} JONI] URWIQ-sUISEWID 9[OZ sUNL Yons 0} JUONbesqns souspuodsaT09
PUB SUOTRSIDAUOD ‘SSUTJSCU SNOIOUINU sy) WO pue (OjaIsy poyoene D WqTYX| 999) VOY
0} 1d}}9] ULWIH-SUISeUIQ ONT SUN 94} Woy Ies[9 SI 3] “Ieyessay) sAvcy ssoulsng ¢] UIIM
URWIC)-sMIseMUQ 01 Yay Aq pred aq 01 pormbel sem oollg uoldissqng areys paueyjoq out
jo yonowrr [pny oy} ‘poucddey yeu coug ‘soug uondmosqng ameys pouayacy su} Jo jusurded
suysonbai (,,200N uonduosqng pelajed,, &) YOY O} SoNOU USUI oAes URUIQ-oUIseUIQ “q

foroz 4nr ut patinazo fuaumaassy
uoyduasqns pupung 99,7 ayi fo (v)g ydvaspand-qns ut pagisosap sv] juaay DD v osjv
pun (¢ Nqiyx” :2a9) SIOZ 4aqguiazad Ul padindI0 alu Juaitaaisy sujguvury ayy :ajoay]
‘Quowmecisy uoldiosqns eureUuRg JOO a} 99S) WaAq JOD Yons Jo soueLMI90 at] jo ayep
34} (11) Jo ‘oyeq yustODIS y SuUISULULY ot] (1) Joule Jo Jaye] oy] UO URUIC-sUIseUIQ 0} 901g
uondiosqng sreyg pawajoq] (SM worjra oz¢ Ajayeurrxoidde sir Aed 0} poyesijqo sul000q
PInom Woy Usy “M990 0} sem (Gq HQIYXA se ojoJoy poyoeye yUouSsIsY Japjoyereys su)
0} F QIK] Si GoM) yWoUISeIsy UoYdLOsqns euIEUeg DDD 24} Jo (G)¢6 JO (BG YdeIsered
-qns I3IjI9 UL peyioeds suonIpuos oy} Jo s0UdLIMID0 9g) se poUljap ,JUSAT QOD, 2 JT e

‘SMOTIOF SB ‘S]OR] su) pue JuoMIAIsy
uondiuosqns WOY ei Jo f£ asne[D Jo suoistaoid oy} wo sesue uonesi[go yuouted s voy

‘jUsMIesIsY UoTdUOsgnS YOY sy) Jepun I0f pequosgns yoy sereys
PeWaeq OST 11Z aU} Joy soug vonduosqns sreyg pevejeq Sn vor ogy Apoyeurxoidde
posse sy) uewp-euseug Aed oF 9107 AfMe S0UIS UOTesITGO s.WOY seziTeLouIsuI
YY] osnelo pooise ATTenjoesjUos JURA 94} SI JUSUISeISY UONdosqng WOY oy} Jo Z asne[O

‘[s1yi op 03 pajynf soy Wx puv OT OZ mg ul anp sym siyy :ajoxz] [,, 201g worduosqng
areyg penajeq,, sy] (ASN wor ozg Ajoeuurxordde 0} quapeainba) YAO SZ90P9L
jo aoud poorde ou) Joy (,soreys paLlojed,, oui) sazeys os7‘T[Z Joyymng e Joy Avg ‘¢

pue -{¢roz 4ynr
Ul SIU] PIP FON cajony] puey poloig ay} 19A0 spysny yoruynsy) om Jo uvurg-surseug
0} SupUeIS aq) SI Id WL Wewmeasy uondnosqng wOY eH JO 6 esnejD Ispun (MIdu
o}) pury-ul-yuoursed yseo-uou pesise oy] Jo Aem Aq sareys O¢/‘F99 JoyLMy B IO] AegG “Z

ITr6z oy
Ul SIYJ PIP WIM ‘ajon] ,soreyg [en], OOO*SLE SH Joy [ASN 00S*26$ Afeyeuurxoidde
oO} yusyeAmnbe] (. HIALO,,) STeTA WeRWO OOS*LE JO 20g Uondtiosqns areys fenruy, ue deg *]

‘SBUTY] SOI} SULMOT[OJ 2U} Op 0} poyesT]qGo SI puy sem PUL ULUIC-sULsBUIO
JO soreys NO0‘OSZ I JO [e1Ol B IOJ poqliosqns Woy “Wewlsasy uondiuosqns Yay A) O} JuensIng

“uonduosgns jeyides sreys UeWIC)-sUTSeWIQ S}I IoF suOTRST[GO
quauised permbal sy yoy jo }odser ut yuoumMoop Juepodun ysour oy} st (G aN” se oIoy
poyoeye JUSUISIISY Iopjoyareys oy} 01 CG HqQIYXY St YoU) JuoueIsy UoNdiuosqns VOY UL

“OJarey payoene gq
UQTYXY 999 URWUIQ-sUIseUO Ul SuIpjoyareys (°4099) yUsoIed AyXIs B ploy pom (ouy ‘ouTseUIQ)
Juurelg yeu} pow] oy) pUe SIoplOysIeYs UBUIQ-sUISeUIQ Bet) sq} [Te JO sSurppoyareys aseyusor1ed
OY] SOZITBHOWIDIN jUOUAIsY JapjoyaeyS sy ‘URWIQ-oUTseWQ Ul BuIpfoyazeys (%¢$7)
qusoied aatj-AjuSM) B Udyel pey VOY yey} surumpuos ‘1, [9z “oz [Udy jo se payep (,juoWsasy
uoldussqng Wy, 3q}) Juswiesise uoTdLosgns & pue JUSUIDEISY Japjoyaseys 9y) pousis Wy

“ST

‘vI

“eT

“Cl

‘Tl
Case 1:19-cv-02695-AT Document1 Filed 03/26/19 Page 6 of 8

 

PUB SIOISSAU PSJOALF MOU S]I [[EISUT 07 ATTTIGR SY) YIM VOY sulavgy sn} yoolorg omBewWyO om
uopuege pue dn oars prnom FNureyg 1M) Joreq oyy Ul sooe) SuLXejap Jo sivas osoy) Yoowspun
ATTBUOTUIIOT WY JY} Joljeq pue UOTBAIosgoO Ss JJNUIET_ sl if Wuwelg suroejder ro Buraoural
pue joslolg SUISeUIQ oY} JOAO SuTyR} Jo sAMOOlQo oy} UTM suOjsoAuT [eUa}od Isu}O pue TENG
TeISASS YIM suoTeOZeU yoIoos sfdyynuU Surproy Ajsnosurinuns aM sAejap pasneos Wy
ISAT} LOT HUE | Poulelq JUSUMUISAOS URUIC) OY} UI sIOY}O 0} pue ATTEUIATUI sey WY “ISAOaIOWy

“URUICQ-sUISeUILGQ,
01 dg uoNdiosqng sreyg pellajeq Sf worm ozs su Jo quowed Aefap o1 pontmu0s
VOU oa) sures oy Ie s[TyM (YOY 01 dn sazgl 0} pooise pey LO woneurmis, yor)
qUsWIBSIsY Jourdopsasq] SY} JO UOTBUTUID] S,TOW Aap 0} panuyuos Way yey) peleacosip
Ayquaces JFVUTE[Y Ing (UITel poos ul Suse WY sem ou} oy ye pouNnsse JTVUIET[g Yorum) seat
10} LOW Aq woroe vorenrene, sty podefep pue 0} poyslqo YoY ‘uomscIsy juotudolaaag
O1]] SIVUTULIA} 0} UdwoM] 01 LOW suisnes Ayjoorp sny} Sumunuos wor ysloig sUIseUICQ 3) IF
SOIIATIOR JUSWIdO[SASp PUR USISep S,URLUQ-sUIseWIC Jo UoTeIedo oy} poyusAoid YNeJSp s,VIY

‘YNLJOp S VOY pue “ioployareys eB se jeaowal sD ‘aleq JusMsaIsy SuloueULy
au} puodsq pur Yano) santanse Sutosuo yeloig suseWIGQ) pue TeUIC-suIseUIQ I) [Te IOJ
UspING [BIOURUT] SITUS st] a10g SUOTR “OU] ‘SUISEIIQ ‘IaAce10y] ‘UONeIndal s JUTE YG 0} oBeurep
pue diyspzey snowsous pesned JsAcaJour JOIAeyaq pue sAejop afqeyunosovun soy ‘UeWIO
-SUISBUIQ JO suoTeiodo SuIOsuUC 9) 0} pue JoofoIg SUISeMIQ Z9U} Jo yUoUIdO[SAap pue UsIsep
2Y} Ut SABOP SNOTHIOUS PIsned UOTESTTQO [eNjIsBIJWOS SIT JO Sdvj SUy Ul INeJap s,WOY Wweag¥q-goI9
dU} JO 99USLIND90 a] Joye ‘IaAamoy “Joey Ul “efo1g sUIBeWIQ 94} JO} sontanoe yuoUIdoTeAeap pue
UBISSP S]I PUL ULUICQ-euIseWIO Jo UoTEIedo psaydnioyuTUN pute YJoows oy} Suljqeua Aqoioy} USAT
DD #B Yons ysn{ Jo sousLMI90 3y) Jo AyTIGQIssod au} IsuTese prenS 0] sem peLmso0 yoAT 999
@ jl og wondiiosqns areys poneyacy su Aed 0) uonesiiqo peaise s,yOy Jo Surueour ureyd sayy,

[2D HQIYXY sv ojasay payovuw OT 07 ‘67 aung {0 4a}ja] ay aay “suotsaaaip pup
sdpjap ajdiyjnus $,9 99 pulyag saounjsuinoais pun sjovf ay) fo apap si PY ca10NT] “(g WaTIXY
90S) ‘sjuswesse uoNduOsgns DOO aul ur paryioeds (¢[QZ euN 01 papuaixs se) pouled sum}
yuow (71) Ape) pormbel oy} UII peynsexe JOU sem PRIUOD JOD ou} Vay polsyes sem
SULLMIIO TUIAT DOO B JO UONMTep sy] Joy youtermbei oy} osneseq paliNs.0 WwWsaq DOD V

"SLOT ‘Z Jaquisoaq] si seq] juemaIs
SUISULULY oY) sIOJoIoy; pue COT “Z Jequieoeq uo - uekeYy TY JeISe|, - YUeQ yeIossum0s
B pue UeWIQ-suIdeWIQ Aq PoUSIs sem C NQMXY se oJsIoy pouseye JUousaSy Buroueury ayy,

‘juouIsesYy SuUISUeUI,] B IOAT[SP PUe o1Nd0X0 JST] Jopusy B pue ULWIC-sUTSeUICQ YOM
uodn Aep oY} se JuSWIAaIS Y Joployareys oy} Jopun pouljep st ,Weq JusWealsy SuIOUeUL],, SU],

‘pololg sUIsewWC sy} Jo aseyd Aue Jo jsNJ ay} Aoy SuLueULJ }eq eprAcid
0} soolde Ispusy Yons YoryM 0} JUensimd sspuoT e& pue URUICQ-sUIseMIQ UseMI9q JUoTIIOISe
surpuiq Ayjedo] @ Se JUSUISISY JepjoyoreysS oY} Jepun peuUljep si ,juomooIsy SuIoUeULY, V

‘s0LIg Uonduosqns areys psuejeqd Sf) worpim 9gz¢ Apoyeurrxoidde sy Jo uewiQ-susewgd
0} yuouAed oye 0} sresd (+¢°7) Jey-suo pue OM} IOAO IO} pasijgo seq AjIeaps sey WOW ‘3

‘aoLg uordiiosqng areys pauajed qsn
wor ogg Ajeyeurrxoidde sir Aed 0) uoresi[go sy Jo areme pue sorjou UO Us0q sey WOY

“CE

“le

‘0¢

‘LI

OT
Case 1:19-cv-02695-AT Document1 Filed 03/26/19 Page 7 of 8

 

 

sv [edo] Jo [emjoey ‘sousplao IJoyMy Yyons sonpoid pue sjusumsre JoyimMy souRApe oO} ISH
DY} S9ATISAL “OUT ‘AUISEWIC ‘dAOge polels se ‘oIOJOIOYM JYSNOS Jalpor pue syysU JO UOTRAIOSOY

“oqoxoY poyoene ¢ pue | H ‘D “A “a “A SUqIyXY oes oseeyg

USMIDBIS YY Japjoysreys
WOY sy} Japun suoyesipgo sir Jo yousiq s jUepusyeq] ywasqe YruTEyg 0} pred useq say
P[NOM ssIMIoy]o yey} saoge / asne[o Ul pelloMUaU aaj sseoong GSN UOT OT$ ay “9

pue ‘queuisslsy Jopjousreys su] Jo sue}
oy} 0} Juensind JWUrIe[g 01 pasmauUnal aq 0] poresty[go pue WOp-sulseMg Aq paunoutl
sasuadxg juourdopaasq-elg aqesinquiier Jo Gsm vor ¢ce¢ Ajoyeurxoidde oy -q

pure ‘ueuIC-euisewg jo dryszsumo (9499) yWeored ALXIs S]I JO I]NSoI B Se
JUTE] _ 0} peniocoe savy prom yey} sygord jsoy Jo (Sf UoryMa [¢6¢ Ajayeurxoidde oy) -e

Jo SUTSTSUOD (000‘000°PL6$) CSN Wor] Inoj-Ajuaaas
pesipuny sura Ajoyeutxolidde Jo soseurep poLmMoul sey ‘oul “oUIseWIO ‘(SUl[eop Tey pue yey
poos jo suonesi[qo perdu sit 0} poy] Jou jnq SUIpN{oUT) JUSWIOSIS YY Isployareysy ou} Jopun
SUOTIBSI[GO SII JO PORalg penuyUCS pue ‘UoTe Jo yoy ‘suOTOe ‘onpUoS s,WOY JO INsel B sy

“pur pefoig woyoeaq ourtid Jo soise
ShZ aTQenyea A[asuSUMUNT pue Jaye-jYysnos ATYSTY oy) UO (osfoid oyeIs9-[eo1 afqeijoid AjesusuTU
Jaq}O atlos 10) joololg aUlseWICQ sy} sNDex9 0} UOTsod wi Jfesyt SuTNd JUatSeIsy JUotUdoTsAIq
OY} JO VOHLUTULIA] [RIOYJO S, LOL 0} Woesuos uot} pmnoo WY eae oye UT (000°000‘000'T$)
CSN worpiq ouo Ajayeunxoidde ye ponjea puey yaloig 24} JO [OUD syei 0} SIOISSAUT
MOU PIIOART SWOY Ul Suug pue jynurelg seummys 0} YOY Joy Jermeauoo aq pynom yey}
peaLe sty & [UN Jo UoWeaIsy JUoUdosAac] 94) Jo UONETOZau Jo siwad (g) WSIS oY} SuLNp
LOW Aq pesojdurs ASayeys feonuept ayy) dn oars A[duns ‘ouy ‘oursewig [yun siayeu Aejep
0} SUOp A[TeaTS ‘SdOUBISWUNOIID JUSLMS Sy} JO TYSI] Ul ‘seM Os Op O} [ESNJoI puw sINjley ;Nprooap
pue juyesodmd soy ‘weuig-sulseuig 0} sdg uoNduosqng sreys peLeyjeq sn vor
Oz¢ om Aed 01 payeSiqo Buoy useq sey WOY JuemesIsy uonduosqng yoy sy} Jo Z osne[D
pue JNoMsosy Jappoysreys eu} JO ['p asne[g Jepun jeg) Jes[o si yt “oAogE ot) Jo IAT] st UT

"YL JO POULOJUI o19M OY JI [reaoad 0} WOyY Aq JoIAeysq s_qeiouoysip Ajureyd
STU} MOTTE JOAoU prnom (sre9k JesoAas sed oy] JoJ SuLyIOM Inq ]][I A[snolss useq sey OYM) UeITNS
an} Aysalepl STE] Yeu) ST JoTjaq UL syuoWaseUEMT ‘UeUIQ Ul sea AUBUI Ss} JaA0 SUOTIeAIasqo
Sjuowlaseurm uo poseg “Ajsofeyy STE] WilM syuayUOO s}I passndosIp WOY sey Jou Ajsaleypy
SIE 0} Igy] UeING aq} pooaTjap Joaou Aep SI 0} SPY WO IY) Jarfaq ay) Jo st pue UoLeULIOTUI
sey iusuMteseuewl ‘poisonbar se WOyY 0} OFe syUOU BY] JOAO JOYE] UeINS sy) JUSS SuTARY ajtdsaq
“Aysoleyl STE] ILM Joyeur ou} aajosar pue Ajsofeyy SIE WyiM UonENIIs yoolorg sUTseUIO oY] ssnosIp
‘sooqe?) ueyng Asolepl sty 0} JoNeT URNS ou) JCAT[sp puey plnom YOY yl luawoeseueur
auIseUQ pestmoid WOY ‘wonemis yuormS pue Aro\sty Jooforg suIseMQ ey} surmreydxe
(,Joney uelng,, ay}) sooged uelng Asolep stp 0} APOoIp 19119] B S)LIM 0) JUSUISSeUeU payse
ose WOY ‘Wourppe uy ‘sjsonber asoy] Jo aunyeu .om-Asngq,, pue sareordnp oy ojtdsep ouop
sey JWomeSeuEW YOM jo [Je - AIOISTY SI} SurmTeldxe YOY 01 SIsye] adensuey oIqury sAIsus}x9
S1LIM O} sIBdA OM Ised 94} JOAO SUOTSeDD0 s[dI[NU UO JUSOSeURUT oUIsEUICQ poyse sey VOU

 

"‘Poloig sulseMG 9G} Aq 9sn 10} APOAISN[OXe PUL] Jos10.17 94} PaSoatl sy Pue PISLOT
SMIseG) 94) PeloAvy suo[ Sey pue poaAdIdde Ayjeuosiod sooqeG uyjzyjng Ajsoleyy si
yey} pojou aq pynoys I “(GSN Uorpig Tg Apsyeurrxoidde ye panyea) pue’y poflorg sq} [oW0S oye}

 

 

“9%

‘VC

“EC

 
Case 1:19-cv-02695-AT Document1 Filed 03/26/19 Page 8 of 8

 

(@[TUsIeJ) O€ZO — S6E (PI6)
(auoyd) $500 — S6E (r16)
LOLOL WIOX MON “OURAN,
jooHS UreY] 39

  

 

OTI ‘HOMMALSON ‘V AdaAAaL

6107 “TL WIVW -ANSSI JO ALVA

‘sjoadsoid sminj pue uonendar ssoutsng ‘UoTIpuos
Telueuy syyyuleyg peseuep Ajoisaas pue [JUTE] UO sesso] [eIoURUT] snoULIOUS payoI[UI
ABY YOM jo Te “(BUleap Mey pue YUey poos Jo suonesljgo sil SUIpNpoUl) JusUSCIsy
Joppoyareyg sy) Japun suoyesr[go sy JOU 0} sIN]Te] pue sy[Nejap ‘sAeTap [nyasodind ‘suonjoe
pue jonpuoo Suideurep sy toy YOY jsurese sadewep santund o} pay] jou ing Surpnypour
ayeudoidde weep AeUI yMO>) Sty} yey} pUe asTApe ABUT LMOD STG} IVY} Jolpar JoyyMy yong “Ss

pue ‘umoz aq Aq poxly aq 0} a7eI B Je JsoOTUT preme-jsod pue preme-sig “J
‘sUaWasIQsIp pues seoj Teuorssajoud ype Surpnpour ‘ssurpesooid osoy] YIM poyeLoosse sjsog “9

“(ojoray poyorye q UqIYXY Jo 9] esnepo
39$ SSEd[J) JUOMIDIDY Jeppoysareyy ou} JO sulle} sy] 01 JueNsind JuIeyg Oo} pred 3q 0} 304
sss00ng oy} Suussaider Sp UOTTMU QS JO JUNO at] UI “OUT ‘oUISeUICQ oO] UOTIesusdWIOg “Pp

“(ojersy poyoene f UqIXY pue g WqMXY Jo OT
ISNL]D 99S asea[q) JAWUIE]Y 0} pesMAUIAI oq 0] JUOUISeISY Joppoyareyg su} JO SUIS] oy) 0}
juensind poyesljqo pue ySp-sulseulg Ag pazmom sesuedxq juourdojsasq-slg a[qesmquiler
JO ASN wore cog AToyeurxoidde oy] Jo yuNouR oY} WI ‘OUT “OUTSeUIQ 0} UONESsUadUIO) “9

pure ‘(ojoiay poyoeye [ pue “Y *D ‘4 “gq “g SIIGIyxg ses sseeyg) UeUIQ-sUIseUIGQ Jo drysieumo
(%09) yUooIad AYXIS Syl JO YNSOI B se JpHUTeTg 0} pemiooe savy prnom yey) syjoId jsoT
oY} Joy CS wort 1¢6¢ Ajoyewrxoidde jo youre ve ur ‘oul ‘ourseMG 01 UoHesusduIOD “gq

“Sulfeep ey pue yey poos Jo suoyesygo perydun
S}l 0] palTMM] OU Ing BUIPNyoUl JUStISZISYy IaploysrmeYys oy) Jopun suonesI[go sj peyoerq
sey preg Wq sooge?) uEyNS Jo saneyosoidor yeuosiod oy se WOY Jeu) UoNeIRpOp y

(JoT[OI SUIMOT[OJ OU} JWeIS LMOD
J[qvIOUOH STY] yey} sjsonbo1 Aynyoedser ‘oul ‘ourseuQ ‘poysonber oq 0] Jeljal sy} o1e]saz 10
yuoursiddns ‘puswre 0} syysu ou} 03 sorpnford nou AA “ysonbey sty) UL spew suTeTS oy} Lioddns
pue juostddns 0] Jopio Ul s0UapIAS ssoujIM sonpord 0} pue sousplAs ATeUOUMOOp Joy
sonpoid 0] JYSU dy} SOAIOSAI Os]? JFUILTY SU], ‘uepusyaq] Aq psoueape suOTIeSaT]e Jo syusumMsIe
Aue 01 puodsai 0} Jo sumels oq) Jo Uwoneyuesaid agi yusmerddns 10 aja[duros 0} Aressaoou

 
